  Case 3:18-cv-02557-BEN-LL Document 69 Filed 11/13/20 PageID.1223 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


SHANE CAVANAUGH, an individual
and as personal representative and                          Civil Action No. 18-cv-02557-BEN-LL
successor in interest of the Estate of
RICHARD BOULANGER; the Estate of
RICHARD BOULANGER                             Plaintiff,
                                       V.
See attachment                                                JUDGMENT IN A CIVIL CASE


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Joint Motion to Dismiss Defendants Brett Germain and Michael Pacheco, ECF No. 61, is
GRANTED. Defendant's Motion to Dismiss Plaintiffs' SAC is GRANTED as follows: All Defendants
are dismissed to the extent they are sued in their official capacity. All Doe Defendants are dismissed
for want of prosecution pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiffs' first
claim for relief for wrongful death under 42 U.S.C. §1983 is DISMISSED WITH PREJUDICE as it is
not a cognizable claim under Section 1983, which only allows for survival actions. Plaintiffs' second
claim for relief ( deliberate indifference to medical needs), third claim for relief (loss of familial
relationship), fourth claim for relief (failure to properly train), and fifth claim for relief (Monell
liability) are DISMISSED WITH PREJUDICE for failure to plead facts that could state a plausible
claim for relief. Plaintiffs' sixth claim for relief for a survival action is also DISMISSED WITH
PREJUDICE because Mr. Cavanaugh has failed to show he (1) is the successor in interest and (2)
complied with the claim-filing requirements of the CGCA. Defendants' Motion to Strike is DENIED as
moot.




Date:         11/13/20                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ M. Exler
                                                                                       M. Exler, Deputy
